          Case 1:20-cv-00753-AKH Document 51
                                          50 Filed 01/07/21
                                                   01/06/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MADISON GEERY,
                                                          Case No.: 20-CV-00753 (AKH) (DCF)
                                         Plaintiff,

                        -Against-                         STIPULATION      FOR     THE
                                                          PRODUCTION AND EXCHANGE OF
ROBERT ELLIS SILBERSTEIN, MITCH                           CONFIDENTIAL INFORMATION
LOWE, and THEODORE “TED”
FARNSWORTH,

                                      Defendants.

                IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,

Madison Geery (“Plaintiff”), and Defendants Mitch Lowe and Theodore “Ted” Farnsworth

(together, “Defendants”), through their undersigned counsel, as follows:

                1.      Any party may designate as “Confidential Matter” any document or

information which it, in good faith, believes is confidential business or personal information. The

entering into this Stipulation of Confidentiality shall not constitute an acknowledgment by the

parties that material designated as “Confidential Matter” is in fact confidential and such

designation shall have no precedential or evidentiary value including, without limitation, any

determination regarding the admissibility of the document so designated. The parties are entering

into this Stipulation of Confidentiality in order to facilitate discovery.

                2.      “Confidential Matter” shall be used solely for the purposes of litigating this

lawsuit and not for any other purpose or lawsuit.

                3.      No designation of “Confidential Matter” shall be made unless counsel for

the designating party believes in good faith that it is significant to the interest of his/her client or

to the privacy interests of other individuals that the designated matter be kept confidential and that

the client would consider this matter, in the absence of litigation, to be confidential.


                                                      1
          Case 1:20-cv-00753-AKH Document 51
                                          50 Filed 01/07/21
                                                   01/06/21 Page 2 of 6




               4.      In the event either party receives information or material derived from a

source other than from a party to this litigation and the information or material received from that

source is the same in substance as information or material previously provided by a party and

designated as “Confidential Matter,” either party may petition the Court to have such information

or material likewise designated as “Confidential Matter.”

               5.      No designation of “Confidential Matter” shall be effective unless there is

placed or affixed on each document or group of documents (in such manner as will not interfere

with the legibility thereof) a “CONFIDENTIAL” notice or the equivalent. Deposition testimony

may be designated as “Confidential Matter” either by: (i) identifying the portion of testimony as

“Confidential Matter” at the deposition; or (ii) written notice to the other party within 15 days of

receipt of the deposition transcript. Any confidential designation which has been or is omitted

prior to or subsequent to the entry of this Stipulation of Confidentiality may be corrected by written

notification to opposing counsel.

               6.      Documents designated “Confidential Matter” may not be disclosed by any

person to anyone other than to the following: (i) the Court; (ii) counsel for the parties; (iii)

employees of counsel for the parties, including associate attorneys, paralegals, litigation assistants,

and secretarial, stenographic, and clerical personnel assisting such counsel in this action; (iv)

Plaintiff or any Defendant who has appeared in the action (but excluding any Defendant who has

not appeared in the action); and (v) third party deponents, provided, however, that disclosure of

documents designated “Confidential Matter” to any such individual will be restricted to such

“Confidential Matter” as the parties’ counsel reasonably and in good faith believes needs be

disclosed to the individual in order for counsel to properly prepare the case for trial.




                                                  2
          Case 1:20-cv-00753-AKH Document 51
                                          50 Filed 01/07/21
                                                   01/06/21 Page 3 of 6




               7.      Any information or material designated “Confidential Matter” shall be

disclosed only to those persons designated in paragraphs 6 (iv) and (v): (a) who shall have read

this Stipulation of Confidentiality; and (b) who, prior to the receipt of any “Confidential Matter,”

shall agree to be bound by the terms hereof. Nothing herein shall prevent disclosure beyond the

terms of this Stipulation of Confidentiality if the party claiming confidentiality consents in writing

to such disclosure, or if the party seeking such disclosure, upon timely notice to the other parties,

receives the approval of the Court.

               8.       A party may apply to the Court for a ruling that deposition testimony or a

document (or category of documents) designated as “Confidential Matter” is not entitled to such

status and protection. The party or other person that designated the document as “Confidential

Matter” shall be given notice of the application and an opportunity to respond.

               9.      In the event that Plaintiff or Defendants wish to file any “Confidential

Matter” with the Court prior to trial, the party seeking to file such “Confidential Matter” with the

Court shall do so pursuant to any Court established directions or procedures or in the absence of

such established directions or procedures take steps necessary to ensure that the “Confidential

Matter” is filed under seal and is maintained by the Court under seal until further order of the

Court. To the extent that any “Confidential Matter” cannot be filed with the Court under seal, the

party seeking to file the “Confidential Matter” shall meet and confer with the other party in good

faith regarding appropriate redactions to the “Confidential Matter” at least seven (7) days prior to

the anticipated filing of the “Confidential Matter.” The parties shall cooperatively agree what, if

any, parts of the “Confidential Matter” must be redacted prior to filing. If the parties cannot agree

as to what sections should be redacted as “Confidential Matter”, the designating party shall file a

motion with the Court seeking to protect such information as “Confidential Matter” pursuant to


                                                  3
          Case 1:20-cv-00753-AKH Document 51
                                          50 Filed 01/07/21
                                                   01/06/21 Page 4 of 6




this Agreement within three (3) days of the parties’ inability to agree as to the appropriate

redactions.

               10.     The specification of appropriate safeguards concerning evidence at trial is

specifically reserved for action by the Court or later agreement by the parties at or before trial.

               11.     If, in connection with this litigation and despite a producing party having

taken reasonable steps to prevent the disclosure of information that it claims is subject to a claim

of attorney-client privilege or attorney work product, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection (“Inadvertently

Disclosed Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or

forfeiture of any claim of privilege or work product protection with respect to the Inadvertently

Disclosed Information and its subject matter, provided that the holder of the privilege or protection

took reasonable steps to prevent disclosure and took reasonable steps to rectify the error.

               12.     If a disclosing party makes a claim of inadvertent disclosure, the receiving

party shall comply with Fed. R. Civ. P. 26(b)(5)(B).

               13.     This Stipulation of Confidentiality is intended only to govern the procedures

for disclosure of confidential documents, material, and information. Nothing contained in this

Stipulation of Confidentiality is intended to or shall be construed to waive any objections by any

party, including objections on the grounds of privilege and/or confidentiality, to any requests for

discovery by any other party in this action. Moreover, nothing contained in this Stipulation of

Confidentiality shall be construed as an admission by any party regarding the general admissibility

of materials designated as “Confidential Matter.”




                                                  4
          Case 1:20-cv-00753-AKH Document 51
                                          50 Filed 01/07/21
                                                   01/06/21 Page 5 of 6




                14.        Nothing contained in this Stipulation of Confidentiality shall be construed

to prevent any party from making an application to the Court for revision of the terms of this

Stipulation of Confidentiality.

                15.        All “Confidential Matter” and all copies thereof are to be destroyed or

returned to the party claiming confidentiality within thirty (30) days after trial, appeal, settlement

or other final resolution of this action, except that the parties’ attorneys may keep a copy of their

working files, including any confidential material contained therein, on the condition that those

files will remain protected.

                16.        Should any party to this Stipulation of Confidentiality become obligated to

produce any “Confidential Matter” in response to a third party’s service of a subpoena or other

legal process, said party will notify the party claiming confidentiality of such service within five

(5) days of its receipt.

                17.        Nothing contained in this Stipulation of Confidentiality shall restrict or

impair a party’s ability to use its own designated “Confidential Matter.”

                18.        The terms of this Stipulation of Confidentiality shall remain in effect and

the undersigned parties shall be bound thereunder unless and until said terms are modified by

agreement of all parties to the Stipulation of Confidentiality or unless and until the Stipulation of

Confidentiality is terminated by mutual agreement of the parties.




                                                    5
            Case 1:20-cv-00753-AKH Document 51
                                            50 Filed 01/07/21
                                                     01/06/21 Page 6 of 6




                                 Respectfully submitted,

                                 GODDARD LAW PLLC
                                 39 Broadway, Suite 1540
                                 New York, NY 10006
                                 (646) 504-8363


Dated: New York, New York        By:    /s Anthony Consiglio
       January 6, 2021                  Anthony Consiglio

                                 ATTORNEYS FOR PLAINTIFF


                                 JACKSON LEWIS P.C.
                                 666 Third Avenue
                                 New York, NY 10017
                                 (212) 545-4000


Dated: New York, New York        By:    /s Diane Windholz       d
       January 6, 2021                  Diane Windholz
                                        Gregory S. Slotnick

                                 ATTORNEYS FOR DEFENDANTS MITCH LOWE AND
                                 THEODORE “TED” FARNSWORTH



It is SO ORDERED this
_____        January
 7th day of ___________, 2021

/s/ Hon. Alvin K. Hellerstein
_____________________________________
Hon. Alvin K. Hellerstein




4848-8377-9542, v. 1




                                           6
